1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
2
                                                                      Jul 30, 2019
3                        UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
4
     FROYLAN ZAMORA-GONZALEZ,                    No. 4:19-cv-05155-SMJ
5
                               Petitioner,       ORDER GRANTING MOTION TO
6                                                SUBSTITUTE RESPONDENT AND
                  v.                             SUMMARILY DISMISSING
7                                                HABEAS CORPUS PETITION
     STATE OF WASHINGTON
8    (JEFFERY A. UTTECHT),
     Superintendent of Coyote Ridge
9    Corrections Center,

10                             Respondent.

11
           Petitioner FroyLan Zamora-Gonzalez, a prisoner at the Coyote Ridge
12
     Corrections Center, brings this pro se Petition Under 28 U.S.C. § 2254 for Writ of
13
     Habeas Corpus By a Person in State Custody, ECF No. 1. The $5.00 filing fee has
14
     been paid.
15
                                 PROPER RESPONDENT
16
           An initial defect with the petition is that it fails to name a proper party as a
17
     respondent. The petition names the State of Washington but the proper respondent
18
     in a federal petition seeking habeas corpus relief is the person having custody of the
19
     petitioner. Rumsfeld v. Padilla, 542 U.S. 426 (2004); Stanley v. Cal. Supreme Court,
20
     21 F.3d 359, 360 (9th Cir. 1994). Petitioner filed a motion to substitute the proper

     ORDER GRANTING MOTION TO SUBSTITUTE RESPONDENT AND
     SUMMARILY DISMISSING HABEAS CORPUS PETITION - 1
1    respondent, Jeffery A. Uttecht, Superintendent of the Coyote Ridge Corrections

2    Center. ECF No. 3. That motion is granted.

3                            EXHAUSTION REQUIREMENT

4          Petitioner challenges his 2018 Franklin County guilty plea to assault in the

5    second degree with a deadly force enhancement. He received a sentence of twenty-

6    one months’ confinement. Petitioner indicates that he did not appeal his judgment

7    and sentence. ECF No. 1 at 3.

8          In his grounds for relief, Petitioner argues that the State of Washington has

9    no jurisdiction to decide federal constitutional matters. Id. at 6–13. It has long been

10   settled that state courts are competent to decide questions arising under the U.S.

11   Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the

12   state court, as much as it is that of the federal courts, when the question of the

13   validity of a state statute is necessarily involved, as being in alleged violation of any

14   provision of the federal constitution, to decide that question, and to hold the law

15   void if it violate that instrument.”); see also Worldwide Church of God v. McNair,

16   805 F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as competent as

17   federal courts to decide federal constitutional matters). Therefore, Petitioner’s

18   arguments to the contrary lack merit.

19         Additionally, before a federal court may grant habeas corpus relief to a state

20   prisoner, the prisoner must exhaust the state court remedies available to him or her.


     ORDER GRANTING MOTION TO SUBSTITUTE RESPONDENT AND
     SUMMARILY DISMISSING HABEAS CORPUS PETITION - 2
1    28 U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally

2    requires that a prisoner give the state courts an opportunity to act on his or her claims

3    before he or she presents those claims to a federal court. O’Sullivan v. Boerckel,

4    526 U.S. 838 (1999). A petitioner has not exhausted a claim for relief so long as he

5    or she has a right under state law to raise the claim by an available procedure. See

6    id.; 28 U.S.C. § 2254(c).

7          To meet the exhaustion requirement, the petitioner must have “fairly

8    present[ed] his claim in each appropriate state court (including a state supreme court

9    with powers of discretionary review), thereby alerting that court to the federal

10   nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S.

11   364, 365–66 (1995). A petitioner fairly presents a claim to a state court by

12   describing the factual or legal bases for that claim and by alerting the state court “to

13   the fact that the . . . [petitioner is] asserting claims under the United States

14   Constitution.” Duncan, 513 U.S. at 365–66; see also Tamalini v. Stewart, 249 F.3d

15   895, 898 (9th Cir. 2001) (same). Mere similarity between a claim raised in a state

16   court and a claim in a federal habeas corpus petition is insufficient. Duncan, 513

17   U.S. at 365–66.

18         Furthermore, to fairly present a claim, the petitioner “must give the state

19   courts one full opportunity to resolve any constitutional issues by invoking one

20   complete round of the State’s established appellate review process.” O’Sullivan,


     ORDER GRANTING MOTION TO SUBSTITUTE RESPONDENT AND
     SUMMARILY DISMISSING HABEAS CORPUS PETITION - 3
1    526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

2    the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

3    (1971). It appears from the face of the petition that Petitioner has not exhausted his

4    state court remedies as to each of his grounds for relief. Indeed, Petitioner

5    affirmatively represents that he did not exhaust his state court remedies.

6              GROUNDS FOR FEDERAL HABEAS CORPUS RELIEF

7          Petitioner asserts that the Washington State Constitution contradicts the U.S.

8    Constitution regarding the Fifth Amendment right to “presentment or indictment of

9    a Grand Jury.” ECF No. 1. He claims “no bill of indictment” was brought against

10   him, rendering his arrest, conviction, and imprisonment illegal. Id.

11         Petitioner seems to argue that because the state courts have defied “federally

12   established procedures and processes for the adjudication of crimes,” only “a court

13   of federal jurisdiction” has jurisdictional authority over his claims. Id. His bald

14   assertion that “due process of the law was ignored” is unsupported by his factual

15   allegations. Id.

16         As the U.S. Supreme Court stated long ago, “Prosecution by information

17   instead of by indictment is provided for by the laws of Washington. This is not a

18   violation of the Federal Constitution.” See Gaines v. Washington, 277 U.S. 81, 86

19   (1928). There is simply no federal constitutional violation when a prosecuting

20   attorney’s criminal information is substituted for a grand jury’s indictment. See


     ORDER GRANTING MOTION TO SUBSTITUTE RESPONDENT AND
     SUMMARILY DISMISSING HABEAS CORPUS PETITION - 4
1    Hurtado v. California, 110 U.S. 516 (1884) (rejecting the claim that an indictment

2    is essential to due process of law and that a state violates the Fourteenth Amendment

3    by prosecuting a defendant with a criminal information). Consequently, Petitioner’s

4    assertions to the contrary presented in his four grounds for federal habeas corpus

5    relief are legally frivolous.

6          Because it plainly appears from the petition and accompanying documents

7    that Petitioner is not entitled to relief in this Court, IT IS ORDERED that the

8    petition, ECF No. 1, is DISMISSED pursuant to Rule 4 of the Rules Governing

9    Section 2254 Cases in the United States District Courts.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

11   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

12   that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

13   taken in good faith and there is no basis upon which to issue a certificate of

14   appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

15   appealability is therefore DENIED.

16         DATED this 30th day of July 2019.

17                       _________________________
                         SALVADOR MENDOZA, JR.
18                       United States District Judge

19

20


     ORDER GRANTING MOTION TO SUBSTITUTE RESPONDENT AND
     SUMMARILY DISMISSING HABEAS CORPUS PETITION - 5
